Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129792 	                                                                                            Michael F. Cavanagh
  (21)                                                                                                Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 129792     

                                                                   COA: 264292      

                                                                   Wayne CC: 04-012542-01 

  DEAN SCOT JOHNSON,

           Defendant-Appellant. 

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  January 30, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
         l0424                                                                Clerk